Citation Nr: 1424807	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-06 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to an effective date earlier than May 7, 2009 for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 7, 2009 for the award of a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  The Los Angeles RO otherwise has jurisdiction of the claims folder.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains additional VA treatment records.

The issue of entitlement to an effective date earlier than May 7, 2009 for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran submitted a claim for an increased rating for PTSD on May 7, 2009.

2.  Medical evidence of record more likely than not demonstrates that since July 7, 2008, the Veteran's PTSD had worsened, and the severity of disability approximated that found at the July 2009 VA examination.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to an effective date of July 7, 2008, but no earlier, for the award of a 70 percent evaluation for PTSD are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.400, 4.3 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  As an earlier effective date of July 7, 2008 is being granted, and the law is dispositive regarding entitlement to an effective date earlier than May 7, 2008, further discussion regarding VA's duties pursuant to the VCAA is not required.  Nevertheless, the Board notes that June 2009 correspondence provided the Veteran with notice of regulatory provisions applicable to the assignment of effective dates and all relevant rating criteria.


Analysis

In an April 2006 rating decision, the Veteran was granted service connection for PTSD evaluated at 50 percent, effective date August 18, 2003.  The Veteran submitted a notice of disagreement with the rating decision in November 2006.  In June 2008, the RO issued a statement of the case which denied an initial rating in excess of 50 percent for PTSD.  Although notified of the denial, the Veteran did not initiate an appeal of the April 2006 rating decision and subsequent June 2008 statement of the case.  See 38 C.F.R. §§ 20.200, 20.202 (2013).  The April 2006 rating decision is therefore final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In May 2009 the Veteran submitted a claim for increased compensation for PTSD.  The Veteran was afforded a VA examination in July 2009, and on the basis of the examination findings and his VA psychiatric treatment records, the Veteran was granted an increased rating of 70 percent, effective May 7, 2009, the date the Veteran's claim was received.  He has not asserted that he had submitted any earlier claims, formal or informal, for an increased rating for PTSD prior to the May 2009 date which are still pending, nor is there any evidence of record that there is any such claim still pending.  The record does not include an examination or a hospitalization record that would serve as an informal hearing prior to July 7, 2008.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  However, increased benefits may be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within 1 year of such date.  Otherwise, the increase is effective the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

In the absence of any pending claims prior to May 7, 2009, the laws and regulations governing the assignment of effective dates do not allow for an effective date for an increased evaluation award any earlier than 1 year prior to the submission of the claim.  38 C.F.R. § 3.400(o).  Thus, as a matter of law, there is no legal basis for assignment of an effective date for the grant of an award of 70 percent prior to May 7, 2008.  See Sabonis, 6 Vet. App. 426.

The Board does, however, find that, resolving all reasonable doubt in the Veteran's favor, an effective date of July 7, 2008 is warranted for the award of a 70 percent rating for PTSD.

The Veteran's VA treatment records show that as of July 7, 2008, the Veteran reported recurring problems with nightmares, avoidance behavior, extreme irritability, inappropriate behavior, depression, anxiety, and tearfulness.  His psychiatrist noted in April 2009 that the Veteran was unable to engage in gainful employment due to his severe PTSD.

The Veteran has also resubmitted November 2007 letters from his VA treating psychiatrist which state that the Veteran's mental health symptoms had become more severe, including frequent nightmares, flashbacks, anger issues, and social isolation, and that it made it impossible to maintain gainful employment.  A subsequent VA examination noted findings consistent with the 50 percent rating, thus not raising an informal claim.

Following review of the medical evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the symptoms evidenced during the 1 year period prior to his submission of a claim for an increased rating in May 2009 reasonably approximate the same symptoms demonstrated after May 2009 and at the July 2009 VA examination.  The records therefore show that his overall disability picture since July 2008 is consistent with his current disability picture, which has been evaluated as warranting a 70 percent rating.  There is also no evidence that the Veteran's PTSD disorder became significantly worse between the time of his psychiatric treatments in 2008 and the submission of the May 2009 claim.  Affording the Veteran the benefit of the doubt, the Board grants the Veteran the earliest effective date allowable under the law, that of July 7, 2008.  See 38 C.F.R. § 3.400(o)(2).


ORDER

Entitlement to an effective date of July 7, 2008, but no earlier, for the award of a 70 percent rating for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran is also claiming entitlement to an effective date prior to May 7, 2009 the award of a TDIU.  The Veteran claimed entitlement to a TDIU in November 2006.  Entitlement to a TDIU was denied by the RO in a May 9, 2008 rating decision.  The Veteran faxed a correspondence to VA dated May 4, 2009 and received on May 7, 2009, in which he wrote that he did not agree with the May 2008 rating decision and asked for a new decision on the issue of entitlement to a TDIU.  The RO, however, incorrectly interpreted this correspondence as a new claim of entitlement to a TDIU.  Because the notice of disagreement was received within 1 year of the Board's rating decision, the Board finds that an appeal of the November 2006 claim of entitlement to a TDIU has been perfected and the claim remains pending from that time.  See 38 C.F.R. § 20.302 (2013).

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, the Veteran met the criteria of a single service-connected disability ratable at 60 percent or more as of July 7, 2008.  Prior to July 7, 2008, the Veteran was rated for PTSD at 50 percent and for bilateral pes planus at 0 percent, with a combined disability evaluation of 50 percent.  However, for the period prior to July 7, 2008, the Board must still determine whether the Veteran's service-connected disability resulted in impairment so severe that it was impossible to follow a substantially gainful occupation.  VA policy is to grant a TDIU in all cases where it is shown that service connected disability renders a Veteran unemployable; such cases are submitted to VA's Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. §§ 3.321(b), 4.16 (b) (2013).

The Veteran's treating VA psychiatrist has submitted a letter dated in November 2007 stating that the Veteran is unable to maintain any form of gainful employment due to his PTSD.  However, in a March 2009 psychiatric progress note, that same psychiatrist stated that the Veteran was not unemployable due to PTSD, but that he was 100 percent disabled due to the combination of PTSD and his back injuries.  The Board is therefore remanding this issue in order to obtain an additional opinion as to whether the Veteran's service-connected disabilities alone precluded him from securing and maintaining substantially gainful employment in light of his work history and level of education prior to May 7, 2009.

Additionally, the evidence indicates that the Veteran receives ongoing mental health care through the VA Greater Los Angeles Healthcare System and its affiliated facility, the Sepulveda Outpatient Clinic.  Review of the paper and Virtual VA electronic files show that treatment records from those facilities have been obtained from January 2007 to May 2009.  Relevant VA treatment records prior to January 2007 should therefore be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant mental health treatment records from the VA Greater Los Angeles Healthcare System and its affiliated facility, the Sepulveda Outpatient Clinic, dated prior to January 2007.

2.  After the above records have been associated with the claims file, the AOJ should obtain an opinion from a vocational rehabilitation specialist addressing whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the Veteran's service connected disabilities alone (PTSD and bilateral pes planus) prevented all forms of substantially gainful employment consistent with his education and occupational experience at any time prior to May 7, 2009.  The Veteran's neck and back pain are not service connected and may not be considered.  The appellant's age and retirement status also may not be considered.  The examiner must specifically state at what date, if any, the evidence of record indicates that the Veteran became unable to maintain substantially gainful employment and what evidence supports that finding.

The vocational rehabilitation specialist should note that the appellant has attended at least two years of college and worked for 22 years in the aerospace industry.  The specialist must discuss the Veteran's lay statements regarding his inability to associate with other people due to PTSD and that this now prevents him from being able to appropriately function in a workplace environment.  The specialist must also specifically discuss the November 2007 letter from the Veteran's psychiatrist and his findings that the Veteran's PTSD prevents him from maintaining gainful employment.

The claims folder, access to Virtual VA, and a copy of this remand, must be provided to and reviewed by the specialist.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain the reasoning therefore.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.

3.  The AOJ must ensure that the requested opinion report complies with this remand and the questions presented in the request.  The AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above development, the claim should be readjudicated.  If any benefit is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


